Title: To George Washington from Richard Peters, 31 October 1780
From: Peters, Richard
To: Washington, George


                  
                     Sir
                     War Office Octr 31 1780
                  
                  The Board have been honoured with your Letter desiring their
                     Ideas of the Meaning of the Words the Line of the
                     Army in the Resolution of Congress of the 10th April last. We beg to
                     inform your Excellency that we understand the phrase in its greatest Latitude
                     comprehending all Officers of the Army holding military Rank.
                  The Commission to Capt. Gilman is directed to be altered
                     agreeably to your Excellency’s Desire. We have the Honour to be with the
                     highest respect your very obedt Servants
                  
                     Richard Peters
                     By order
                  
               